                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 1 of 35




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     IN RE: PERSONALWEB                               Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                   8
                                         LITIGATION
                                                                                          ORDER GRANTING AMAZON.COM,
                                   9     AMAZON.COM, INC., and AMAZON                     INC., AMAZON WEB SERVICES, INC.,
                                         WEB SERVICES, INC.,                              AND TWITCH INTERACTIVE, INC.’S
                                  10                                                      MOTION FOR ATTORNEY FEES AND
                                                                                          COSTS; SUA SPONTE LIFTING THE
                                  11                   Plaintiffs                         STAY ON ALL CUSTOMER ACTIONS
                                                v.
                                  12                                                      [Re: ECF 593]
Northern District of California
 United States District Court




                                         PERSONALWEB TECHNOLOGIES, LLC
                                  13     and LEVEL 3 COMMUNICATIONS, LLC,
                                                                                         Case No.: 5:18-cv-00767-BLF
                                  14
                                                        Defendants,
                                                                                         [Re: ECF 184]
                                  15     PERSONALWEB TECHNOLOGIES, LLC,
                                         a Texas limited liability company, and
                                  16     LEVEL 3 COMMUNICATIONS, LLC, a
                                         Delaware limited liability company,
                                  17
                                                                                         Case No.: 5:18-cv-05619-BLF
                                  18                   Plaintiffs,
                                                v.                                       [Re: ECF 88]
                                  19
                                         TWITCH INTERACTIVE, INC. a Delaware
                                  20     corporation,
                                  21
                                                       Defendant.
                                  22
                                              In this multidistrict litigation (“MDL”), PersonalWeb Technologies, LLC (“PersonalWeb”)
                                  23
                                       alleged patent infringement by Amazon.com, Inc. and Amazon Web Services, Inc., (collectively,
                                  24
                                       “Amazon”) and separately by dozens of Amazon’s customers, related to the customers’ use of
                                  25
                                       Amazon’s Simple Storage Service (“S3”) and Amazon’s CloudFront content delivery network
                                  26
                                       (“CloudFront”). The Court designated PersonalWeb’s suit against Twitch Interactive, Inc.
                                  27
                                       (“Twitch”) as the representative customer case.     Amazon and Twitch prevailed at summary
                                  28
                                            Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 2 of 35




                                   1   judgment and now bring the present Motion for Attorney Fees and Costs.1 Motion, ECF 593. The

                                   2   Court heard oral arguments on August 6, 2020 (the “Hearing”). For the reasons stated below,

                                   3   Amazon and Twitch’s Motion is GRANTED.

                                   4       I.   BACKGROUND
                                   5            The tale of this patent infringement battle began nearly nine years ago when PersonalWeb

                                   6   sued Amazon and its customer Dropbox, Inc. in the Eastern District of Texas, alleging infringement

                                   7   by Amazon S3. See PersonalWeb Techs., LLC v. Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex.

                                   8   Filed Dec. 8, 2011) (the “Texas Action”). After the district court issued its claim construction order

                                   9   in the Texas Action, PersonalWeb stipulated to the dismissal of all its claims against Amazon with

                                  10   prejudice and the court entered judgment. ECF 315-7; ECF 315-8.

                                  11            Nearly four years later, starting in January 2018, PersonalWeb filed 85 lawsuits against

                                  12   different Amazon customers in various courts around the country, alleging that those customers’ use
Northern District of California
 United States District Court




                                  13   of Amazon S3 service infringed the same patents at issue in the Texas Action. See ECF 295; ECF

                                  14   1, Schedule A. In the earliest complaints filed in the customer cases, PersonalWeb alleged

                                  15   infringement of U.S. Patent Nos. 5,978,791 (the “’791 patent”), 6,928,442 (the “’442 patent”),

                                  16   7,802,310 (the “’310 patent”), 7,945,544 (the “’544 patent”), and 8,099,420 (the “’420 patent”)

                                  17   (collectively, “patents-in-suit” or “True Name patents”). See, e.g., PersonalWeb Technologies LLC

                                  18   et al v. Airbnb, Inc., Case No. 18-cv-00149-BLF (N.D. Cal.), ECF No. 1 ¶ 1.2 All five patents-in-

                                  19   suit share a specification and each claims priority to a patent filed on April 11, 1995. All of the

                                  20   patents-in-suit have expired and PersonalWeb’s allegations are directed to the time period prior to

                                  21   their expiration. See e.g., PersonalWeb Technologies, LLC et al v. Twitch Interactive, Inc., Case

                                  22   No. 5:18-cv-05619 (N.D. Cal.) (the “Twitch case”), ECF 1 ¶ 18.

                                  23            According to the shared specification of the True Name patents, the goal of the invention

                                  24   was to solve a problem with the way prior art computer networks identified data in their systems

                                  25   because there was “no direct relationship between the data names” and the contents of the data item.

                                  26
                                       1
                                  27       This Motion seeks a fee award against PersonalWeb and not Level 3, the Co-Plaintiff. ECF 630.

                                  28
                                       2
                                        PersonalWeb later dropped the ’791 patent from its complaints against the customers in the
                                       amended complaints filed in April-June 2018.
                                                                                    2
                                           Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 3 of 35




                                   1   ’310 patent col. 2, ll. 39-43. The patents purport to solve that problem by claiming a method of

                                   2   naming a computer file with a “substantially unique” identifier created from the contents of the file

                                   3   (i.e., True Name). Id. col. 6, ll. 20-24. The summary of the invention describes multiple uses for

                                   4   these True Names, including (1) to avoid keeping multiple copies of a given data file, regardless of

                                   5   how files are otherwise named; (2) to avoid copying a data file from a remote location when a local

                                   6   copy is already available; (3) to access files by data name without reference to file structures; (4) to

                                   7   maintain consistency in a cache of data items and allow corresponding directories on disconnected

                                   8   computers to be resynchronized with one another; (5) to confirm whether a user has a particular

                                   9   piece of data according to its content, independent of the name, date, or other properties of the data

                                  10   item; (6) to verify that data retrieved from a remote location is the intended data; and (7) to prove

                                  11   and track possession of a specific data item for purposes of legal verification. See id. col. 4, ll. 1–

                                  12   52. The patents-in-suit are directed to various specific aspects of this system.
Northern District of California
 United States District Court




                                  13          Shortly after PersonalWeb filed the initial lawsuits against Amazon’s customers, Amazon

                                  14   intervened and undertook the defense of its customers. In addition, Amazon filed its own lawsuit

                                  15   against PersonalWeb, seeking an injunction against further litigation against its customers and

                                  16   declarations that PersonalWeb’s claims against its customers are barred and that, if not barred,

                                  17   Amazon’s technology does not infringe the asserted patents. Amazon.com, Inc. et al v. Personal

                                  18   Web Technologies, LLC et al, 18-5:18-cv-00767-BLF (N.D. Cal. Filed February 5, 2018) (the “DJ

                                  19   Action”), ECF 62. PersonalWeb counterclaimed for infringement against Amazon. DJ Action, ECF

                                  20   62; 71.3

                                  21          PersonalWeb sought to centralize all the customer cases and Amazon’s Declaratory

                                  22   Judgment Action in an MDL. ECF 592-14 at 6-7 (In re PersonalWeb Techs., LLC & Level 3

                                  23   Commc’ns, LLC Patent Litig., MDL No. 2834 (“MDL Action”), Dkts. 1-1, 133). On June 7, 2018,

                                  24   the Judicial Panel on Multidistrict Litigation (the “MDL Panel”) consolidated the customer cases

                                  25

                                  26   3
                                        Amazon includes the ’544 patent and the ’791 patent in its complaint in the DJ Action. DJ Compl.
                                  27   at 18. PersonalWeb, however, did not allege infringement of the ’791 patent in its counterclaim
                                       against Amazon. ECF No. 257. And PersonalWeb dropped the ’544 patent from its counterclaim
                                  28   against Amazon on October 16, 2018. DJ Action, ECF 71.

                                                                                          3
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 4 of 35




                                   1   and the Amazon DJ Action in this MDL proceeding and assigned the consolidated cases to this

                                   2   Court. ECF 1.

                                   3          To promote judicial efficiency and based on input from the parties, including PersonalWeb’s

                                   4   identification of Twitch as a party charged with infringement under all four of its theories and

                                   5   Twitch’s agreement (ECF 96-1 at 2), the Court selected the Twitch case as the representative

                                   6   customer action to proceed in parallel with the Declaratory Judgment action and stayed all other

                                   7   customer cases pending resolution of those two cases. ECF 313. PersonalWeb asserted claims

                                   8   against Twitch on four of the five patents (the ’442 patent, the ’310 patent, the ’420 patent, and the

                                   9   ’544 patent). ECF 198.

                                  10          On October 29, 2018, PersonalWeb served its infringement contentions accusing the use of

                                  11   Amazon’s S3 and CloudFront. See e.g., ECF 315-13. Amazon moved for summary judgment in its

                                  12   Declaratory Judgment Action and in the Twitch case, on the ground that in light of the with-
Northern District of California
 United States District Court




                                  13   prejudice dismissal of PersonalWeb’s action against Amazon in the Texas Action, PersonalWeb

                                  14   was barred from suing Amazon or its customers for infringement based on Amazon’s S3 system.

                                  15   Kessler Motion, ECF 315. On March 13, 2019, the Court granted Amazon’s motion in part. Kessler

                                  16   Order, ECF 394. The Court held that claim preclusion barred PersonalWeb’s claims of infringement

                                  17   relating to S3 occurring prior to the final judgment in the Texas Action, and that the Kessler doctrine,

                                  18   first adopted by the Supreme Court in Kessler v. Eldred, 206 U.S. 285, 27 (1907), barred

                                  19   PersonalWeb’s claims of infringement relating to S3 after the final judgment in the Texas action.

                                  20   Id. The Federal Circuit affirmed. In re PersonalWeb Techs. LLC, 961 F.3d 1365 (Fed. Cir. 2020).

                                  21   PersonalWeb’s claims relating to the use of CloudFront remained.

                                  22          On August 16, 2019, the Court issued its claim construction order. Claim Construction

                                  23   Order, ECF 485. Relevant to this Motion, the Court construed the claim term “unauthorized or

                                  24   unlicensed” as “not compliant with a valid license” and the claim term “authorization” as “a valid

                                  25   license.” Id. at 12, 33. Shortly after the Court issued the Claim Construction Order, Counsel for

                                  26   Amazon/Twitch reached out to PersonalWeb’s counsel because Amazon/Twitch believed that

                                  27   PersonalWeb had no viable patent infringement theories in light of the Court’s constructions. ECF

                                  28   507 at 1. In response, PersonalWeb asserted that it understood “licensed/unlicensed” to mean
                                                                                          4
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 5 of 35




                                   1   “valid/invalid rights to content” and that it intended to apply that understanding to its infringement

                                   2   analysis.   Id. at 1-2. Over Amazon/Twitch’s strong objection and threats of sanctions,

                                   3   PersonalWeb’s expert did apply that understanding to his infringement analysis in his report, which

                                   4   PersonalWeb served on Twitch on August 23, 2019. Id. at 2. The following business day,

                                   5   PersonalWeb filed a motion seeking clarification of the Court’s construction – specifically, whether

                                   6   the word “license” in the Court’s construction “meant something different than ‘valid rights to

                                   7   content’ (i.e., a narrower/license instrument-type of meaning).” Id. The Court rejected

                                   8   PersonalWeb’s understanding of its Claim Construction Order and determined that the word

                                   9   “license” does not require clarification or supplementation. ECF 537.

                                  10          Shortly thereafter, PersonalWeb moved for Entry of Judgment of Non-Infringement. ECF

                                  11   538. PersonalWeb argued that the Court’s Claim Construction Order has “a dispositive effect on

                                  12   the claims and defenses at issue in this case, and as a consequence thereof, PersonalWeb cannot
Northern District of California
 United States District Court




                                  13   meet its burden of proving infringement.” Id. at 1-2. Amazon opposed that motion because it would

                                  14   not have resolved the claims against Twitch and because Amazon and Twitch sought findings of

                                  15   non-infringement based on additional grounds independent of the Court’s claim construction. See

                                  16   ECF 547. The Court agreed with Amazon and denied PersonalWeb’s motion for Entry of Judgment.

                                  17   ECF 559.

                                  18          Two days after PersonalWeb filed its Motion for Entry of Judgment, in accordance with the

                                  19   case schedule, Amazon and Twitch moved for summary judgment of non-infringement. ECF 541,

                                  20   542. Amazon and Twitch moved for summary judgment based on the Court’s claim construction

                                  21   but also on additional grounds, independent of claim construction. The Court granted summary

                                  22   judgment for Amazon and Twitch on all claims finding: (1) no determination of compliance with a

                                  23   valid license (’310 and ’420 patents); (2) no “permitting/allowing content to be provided or

                                  24   accessed” (’442, ’310 and ’420 patents); (3) no “determining whether a copy of the data file is

                                  25   present using the name” (’442 patent); and (4) no “comparison to a plurality of identifiers” (’420

                                  26   patent). Summary Judgment Order, ECF 578. The Court also granted summary judgment of non-

                                  27   infringement of ’544 and ’791 patents as to Amazon’s Declaratory Judgment Action because

                                  28   PersonalWeb brought forth no infringement contentions related to those patents against Amazon.
                                                                                         5
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 6 of 35




                                   1   Id. at 10-11. Similarly, the Court granted summary judgment of non-infringement of ’544 patent as

                                   2   to PersonalWeb’s claims against Twitch because PersonalWeb’s expert had conceded that there was

                                   3   no infringement. Id. at 12.

                                   4          Concurrent with the Summary Judgment Order, the Court issued an order inquiring about

                                   5   the parties’ respective positions on whether the Summary Judgment Order should be entered as to

                                   6   all remaining (and stayed) customer cases. ECF 580. On February 17, 2020, the parties filed a joint

                                   7   statement.   Statement, ECF 584.       Amazon, Twitch, and the remaining customer defendants

                                   8   submitted that the Court should enter the Summary Judgment Order of non-infringement in all

                                   9   remaining cases. Id. at 6. PersonalWeb, on the other hand, represented to the Court that although

                                  10   at least one basis for the Court’s Summary Judgment Order applies to each of the customer

                                  11   defendants (making entry of judgment appropriate in all cases), PersonalWeb now believes that the

                                  12   Twitch case is not representative of all customer cases and thus, not all of the Court’s findings of
Northern District of California
 United States District Court




                                  13   non-infringement apply to the remaining customer cases. Id. at 3.

                                  14          On March 20, 2020, Amazon and Twitch filed the present Motion for Attorney Fees and

                                  15   Costs. ECF 593.

                                  16    II.   LEGAL STANDARD
                                  17          “The court in exceptional cases may award reasonable attorney fees to the prevailing party.”

                                  18   35 U.S.C. § 285. In Octane Fitness, the Supreme Court explained that an exceptional case “is simply

                                  19   one that stands out from others with respect to the substantive strength of a party’s litigating position

                                  20   (considering both the governing law and the facts of the case) or the unreasonable manner in which

                                  21   the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554,

                                  22   (2014). “District courts may determine whether a case is ‘exceptional’ in the case-by-case exercise

                                  23   of their discretion, considering the totality of the circumstances.” Id.; see also Eon-Net LP v.

                                  24   Flagstar Bancorp, 653 F.3d 1314, 1324 (Fed. Cir. 2011) (“[W]e are mindful that the district court

                                  25   has lived with the case and the lawyers for an extended period.”). In considering the totality of the

                                  26   circumstances, the Supreme Court suggested that “district courts could consider ‘nonexclusive’

                                  27   factors it previously set forth concerning a similar provision in the Copyright Act, including

                                  28   ‘frivolousness, motivation, objective unreasonableness (both in the factual and legal components of
                                                                                          6
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 7 of 35




                                   1   the case) and the need in particular circumstances to advance considerations of compensation and

                                   2   deterrence.’” Octane Fitness, 572 U.S. at 554 n.6 (citing Fogerty v. Fantasy, Inc., 510 U.S. 517,

                                   3   534 (1994)).     A movant must establish its entitlement to attorneys’ fees under § 285 by a

                                   4   preponderance of the evidence. Id. at 557.

                                   5          Attorneys’ fees are not awarded as “a penalty for failure to win a patent infringement suit.”

                                   6   Octane Fitness, 572 U.S. at 548. (quotation marks and citation omitted). “The legislative purpose

                                   7   behind § 285 is to prevent a party from suffering a ‘gross injustice,’” and not to punish a party for

                                   8   losing. Checkpoint Sys., Inc. v. All-Tag Sec. S.A., 858 F.3d 1371, 1376 (Fed. Cir. 2017).

                                   9   III.   DISCUSSION
                                  10          Amazon contends that the claims asserted were substantially weak and the case was

                                  11   unreasonably litigated. Motion at 1-2. Amazon argues that “PersonalWeb never had a viable claim

                                  12   for relief” because (1) its claims were barred by PersonalWeb’s prior litigation against Amazon in
Northern District of California
 United States District Court




                                  13   Texas and (2) PersonalWeb’s infringement theories were baseless. Id. at 8-10. Amazon also takes

                                  14   issue with PersonalWeb’s conduct in litigating this case noting (1) PersonalWeb’s repeated change

                                  15   of positions, (2) prolonging the case after claim construction, and (3) PersonalWeb’s “[v]iolations

                                  16   of court rules and the duty of candor.” Id. at 10-14.

                                  17          PersonalWeb responds that it had a “good faith basis” for bringing its claims, its

                                  18   infringement theory remained consistent throughout the case, and its conduct was “a model of

                                  19   reasonable litigation conduct.” See PersonalWeb’s Opposition to Motion (“Opp’n”) at 1, 23, ECF

                                  20   608.

                                  21          A.    The Strength of PersonalWeb’s Claims
                                  22                  1. Preclusion
                                  23          Amazon/Twitch contend that PersonalWeb’s claims against Amazon S3 were “baseless”

                                  24   from the start because they were clearly barred by the dismissed Texas Action and should have

                                  25   never been brought. Motion at 9.

                                  26          There is no question that Amazon prevailed on this issue. On March 13, 2019, the Court

                                  27   partially granted Amazon’s motion holding that claim preclusion barred PersonalWeb’s claims

                                  28   regarding acts of infringement occurring prior to the final judgment in the Texas action, and that the
                                                                                         7
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 8 of 35




                                   1   Kessler doctrine barred PersonalWeb’s claims of infringement relating to S3 after the final judgment

                                   2   in the Texas action. Kessler Order. Consequently, the Court dismissed with prejudice eight

                                   3   customer cases which alleged infringement based on S3 only. ECF 411. On June 17, 2020, the

                                   4   Federal Circuit affirmed. ECF 606.

                                   5           Of course, the goal of 35 U.S.C. § 285 is “not to punish a party for losing.” Munchkin, Inc.

                                   6   v. Luv n’ Care, Ltd., 960 F.3d 1373, 1378 (Fed. Cir. 2020). “In Octane Fitness, the Supreme Court

                                   7   made clear that it is the ‘substantive strength of the party’s litigating position’ that is relevant to an

                                   8   exceptional case determination, not the correctness or eventual success of that position.” SFA Sys.,

                                   9   LLC v. Newegg Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015) (quoting Octane Fitness, 572 U.S. at

                                  10   554). “In determining whether a case is substantively weak, courts look for objective baselessness

                                  11   or frivolousness[.]” PersonalWeb Techs. LLC v. EMC Corp., No. 5:13-CV-01358-EJD, 2020 WL

                                  12   3639676, at *4 (N.D. Cal. July 6, 2020). “As to the substantive strength (or weakness) of a party’s
Northern District of California
 United States District Court




                                  13   litigation position, courts in this district tend to award fees when a plaintiff persists with a clearly

                                  14   untenable claim, or adduces no evidence in support of its position.” Location Based Servs., LLC v.

                                  15   Niantic, Inc., No. 17-CV-04413 NC, 2018 WL 7569160, at *1 (N.D. Cal. Feb. 16, 2018).

                                  16           Thus, the task before the Court is to determine whether PersonalWeb’s claims related to

                                  17   Amazon S3 were objectively baseless or clearly untenable. PersonalWeb argues that its claims were

                                  18   not baseless because (1) the precedential opinion of the Federal Circuit affirming this Court’s

                                  19   Kessler Order, “illustrates that the reach of Kessler had not been a well-settled issue” and (2) it

                                  20   relied on opinion of counsel that its claims were not precluded. Opp’n at 3-4.

                                  21                   a. Kessler Doctrine
                                  22           PersonalWeb argues that it was reasonable to proceed with the customer actions, despite

                                  23   resolution of the Texas Action, because the precedential opinion of the Federal Circuit affirming

                                  24   this Court’s Kessler Order, “while adverse to PersonalWeb, illustrates that the reach of Kessler had

                                  25   not been a well-settled issue” and “extended Kessler to situations where non-infringement had not

                                  26   previously been adjudicated.” Opp’n at 4 (citing In re PersonalWeb Techs. LLC, 961 F.3d 1365

                                  27   (Fed. Cir. 2020)).

                                  28           The Court disagrees with PersonalWeb’s characterization of the Federal Circuit’s opinion.
                                                                                           8
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 9 of 35




                                   1   While it is true that the Federal Circuit issued a precedential decision affirming this Court’s Kessler

                                   2   Order, the opinion itself belies PersonalWeb’s contention that it had a reasonable belief that the

                                   3   claims against S3 could be brought. Specifically, the Federal Circuit rejected PersonalWeb’s

                                   4   assertion that the Kessler doctrine was essentially equivalent to issue preclusion – and did so not by

                                   5   setting new precedent, but by reiterating its existing caselaw and explaining that the Kessler doctrine

                                   6   precludes relitigation of claims that were brought or could have been brought in the prior action. In

                                   7   re PersonalWeb, 961 F.3d at 1377 (citing Brain Life, LLC v. Elekta Inc., 746 F.3d 1045, 1058-59

                                   8   (Fed. Cir. 2014)). The Federal Circuit further explained:

                                   9
                                                      As Brain Life, [SpeedTrack, Inc. v. Office Depot, Inc., 791 F.3d 1317
                                  10                  (Fed. Cir. 2015)], and [SimpleAir, Inc. v. Google LLC, 884 F.3d 1160
                                                      (Fed. Cir. 2018)] illustrate, we have treated the Kessler doctrine as a
                                  11                  close relative to claim preclusion, without its temporal limitation,
                                                      rather than as an early version of non-mutual collateral estoppel, as
                                  12                  PersonalWeb characterizes it.
Northern District of California
 United States District Court




                                  13   Id. at 1377.

                                  14          Thus, contrary to PersonalWeb’s position, the Federal Circuit did not “extend” the reach of

                                  15   the Kessler doctrine, but rejected PersonalWeb’s arguments based on established precedent noting

                                  16   that “[t]he policy that drove the Supreme Court’s decision in Kessler would be ill-served by adopting

                                  17   the rule proposed by PersonalWeb.” Id. at 1378.

                                  18          The Court agrees with Amazon/Twitch that PersonalWeb’s claims related to S3 were clearly

                                  19   barred based on existing Federal Circuit precedent on the Kessler doctrine and thus, were objectively

                                  20   unreasonable when brought.

                                  21                  b. Claim Preclusion
                                  22          Even if some ambiguously existed as to the application of the Kessler doctrine to

                                  23   PersonalWeb’s claims against Amazon’s customers, the law of claim preclusion was straightforward

                                  24   and well-settled when PersonalWeb filed this case. And PersonalWeb’s arguments against the

                                  25   application of claim preclusion were not well founded.

                                  26          First, PersonalWeb argued that because the Texas case involved only the multipart upload

                                  27   feature of S3, it was free to accuse a different feature of S3 in this action. In re PersonalWeb, 961

                                  28   F.3d at 1375. This position was factually and legally untenable. As the Federal Circuit explained,
                                                                                         9
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 10 of 35




                                   1   “[c]ontrary to PersonalWeb’s assertions, PersonalWeb did not limit its infringement contentions in

                                   2   the Texas case to S3’s multipart upload functionality” and to claim otherwise was “at odds with the

                                   3   representations PersonalWeb made in the Texas case.” Id. at 1376; see also Kessler Order at 19

                                   4   (“In sum, the Court finds that both the complaint and the infringement contentions in the Texas

                                   5   Action indisputably support the Court’s conclusion that the Texas Action asserted infringement

                                   6   against all of S3 and was not limited only to MPU.”). Moreover, “under well-settled principles of

                                   7   claim preclusion, different arguments or assertions in support of liability do not all constitute

                                   8   separate claims.” In re PersonalWeb Techs. LLC, 961 F.3d at 1375. In this case, “[a]t most,

                                   9   PersonalWeb [showed] that it emphasized different facts in support of a different theory of

                                  10   infringement in the prior case” and “that is not enough to avoid claim preclusion.” Id. at 1376.

                                  11          Second, PersonalWeb argued that even if claim preclusion applied, it would preclude claims

                                  12   based only on conduct before the date of the complaint filing in the Texas Action, and not through
Northern District of California
 United States District Court




                                  13   final judgment. See ECF 334 at 15, see also Kevin Bermeister (“Bermeister Decl.”) ¶ 4, ECF 608-

                                  14   1. The Court rejected this argument, which was inconsistent with Federal Circuit precedent

                                  15   establishing that the principles of claim preclusion in patent cases “bar the assertion of infringement

                                  16   of either the method or system claims to the extent the alleged acts of infringement predate the final

                                  17   judgment in the [first litigation].” Brain Life, 746 F.3d at 1053; see also Kessler Order at 22-23.

                                  18   Unsurprisingly, PersonalWeb elected not to pursue this argument on appeal. See In re PersonalWeb,

                                  19   961 F.3d at 1374 n.3.

                                  20          Third, PersonalWeb argued that there was no prior final judgment on the merits for purposes

                                  21   of claim preclusion because the contracted stipulation of dismissal in the Texas Action contained a

                                  22   provision limiting the dismissal’s preclusive effect. Kessler Order at 11. Again, “[t]hat [was]

                                  23   plainly not so” because that provision “protects Amazon, not PersonalWeb, and therefore does not

                                  24   in any way qualify the effect of the with-prejudice dismissal of PersonalWeb’s claims in the Texas

                                  25   case.” In re PersonalWeb, 961 F.3d at 1378 n. 5; Kessler Order at 12 (“The stipulation is remarkably

                                  26   and unequivocally one-sided in favor of Amazon.”).

                                  27          Thus, PersonalWeb’s claims related to the use of Amazon S3 were objectively baseless

                                  28   under the well-established principles of claim preclusion and PersonalWeb’s arguments to the
                                                                                         10
                                           Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 11 of 35




                                   1   contrary were frivolous.

                                   2                  c. Reliance on Opinion of Counsel
                                   3           PersonalWeb asserts that its counsel in the Texas Action, Mr. Roderick Dorman, had

                                   4   analyzed claim preclusion and had delivered an opinion to Mr. Bermeister, PersonalWeb’s Non-

                                   5   Executive Chairman, that “[a]ny act of infringement occurring after the filing of complaint is not

                                   6   precluded by res judicata and can be asserted in a later proceeding.” Exh. 1 to Bermeister Decl.,

                                   7   ECF 608-2 (email from Mr. Dorman to Mr. Bermeister and others, dated May 22, 2014)4; Opp’n at

                                   8   3-4. Moreover, PersonalWeb claims that its “present legal counsel again conducted that analysis,

                                   9   and concluded it unlikely that either claim preclusion or the Kessler doctrine would preclude the

                                  10   claims.” Opp’n at 4 (citing Bermeister Decl. ¶ 4, ECF 608-1, Exh. 1 to Bermeister Decl., ECF 608-

                                  11   2; Declaration of Michael A. Sherman (“Sherman Decl.”) ¶ 6, ECF 608-16; Declaration of Wesley

                                  12   W. Monroe (“Monroe Decl.”) ¶ 25, ECF 608-6, Exh. 2 to Monroe Decl., ECF 608-6 (Mr. Monroe’s
Northern District of California
 United States District Court




                                  13   memorandum titled “Potential Effects of prior Amazon Litigation and Dismissal with Prejudice,”

                                  14   dated January 3, 2018)).5

                                  15           Amazon/Twitch argue that the Court should give the submitted declarations “no weight”

                                  16   because “[n]early all of the declarants have an interest in the outcome of this litigation and this

                                  17   motion.” Amazon and Twitch’s Reply in Support of Motion (“Reply”) at 11, ECF 611-4. Mr.

                                  18   Bermeister is an officer of PersonalWeb. Bermeister Decl. ¶¶ 1, 6. Mr. Monroe and Mr. Sherman,

                                  19   PersonalWeb’s counsel of record in this action, are attorneys with Stubbs Alderton & Markiles,

                                  20   LLP. Monroe Decl. ¶ 1 (of counsel); Sherman Decl. ¶ 1 (partner). Stubbs Alderton’s venture arm,

                                  21   SAM Venture Partners, is a part-owner of PersonalWeb. See ECF 3 of Case No. 5:18-cv-05619-

                                  22   BLF (Certificate of Interested Parties); Bermeister Dep. Tr. at 62:2-10, ECF 611-5; Gregorian Decl.

                                  23

                                  24   4
                                         PersonalWeb asserts that it did not submit a declaration from Mr. Dorman in support of its
                                  25   opposition to this Motion because he recently passed away. Bermeister Decl. ¶ 4.
                                       5
                                  26     By filing these declarations, PersonalWeb waived attorney-client communication and attorney
                                       work product privileges as to the contents of those declaration. Amazon/Twitch objected to the
                                  27   Court’s consideration of these declarations, arguing that PersonalWeb was withholding other
                                       “damaging” information by asserting privilege. Reply at 10-11. The Court held a case management
                                  28   conference regarding the parties’ purported discovery dispute. ECF 620. Following that
                                       conference, Amazon/Twitch withdrew their arguments on this issue. ECF 618.
                                                                                      11
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 12 of 35




                                   1   Exh. 8. The Court notes that Amazon/Twitch do not contend that Mr. Dorman ever had an interest

                                   2   in this case.

                                   3           Although the persuasive effect of PersonalWeb’s submitted declarations may be somewhat

                                   4   diminished due the identified bias the declarants bring to this case, the key consideration is that the

                                   5   declarations promote the same baseless arguments PersonalWeb presented (and lost) in opposing

                                   6   the Kessler Motion, which were inconsistent with Federal Circuit precedent and the record in the

                                   7   Texas Action. Specifically, in its opposition to the Kessler Motion, PersonalWeb relied on the

                                   8   declaration of its attorney, Lawrence Hadley, who had litigated the Texas Action. ECF 337. In

                                   9   granting summary judgment against PersonalWeb, the Court found Mr. Hadley’s declaration

                                  10   “uncorroborated and self-serving,” misrepresenting the scope of PersonalWeb’s own claims in the

                                  11   Texas Action to avoid claim preclusion. Kessler Order at 17-18.

                                  12           The declarations submitted with PersonalWeb’s opposition to this Motion do little to
Northern District of California
 United States District Court




                                  13   ameliorate the problem caused by Mr. Hadley’s declaration that mischaracterized the Texas Action

                                  14   he litigated or the baselessness of PersonalWeb’s arguments. First, Mr. Dorman’s email, dated

                                  15   before judgment was entered in the Texas Action, discusses only the damages period the with-

                                  16   prejudice dismissal of the Texas Action would affect and opines that “[a]ny act of infringement

                                  17   occurring after the filing of complaint is not precluded by res judicata and can be asserted in a later

                                  18   proceeding.” ECF 608-2. The Court rejected this argument in its Kessler Order and PersonalWeb

                                  19   did not present it to the Federal Circuit. See Kessler Order at 22-23; In re PersonalWeb, 961 F.3d

                                  20   at 1374 n. 3. Mr. Dorman’s email does not address the scope of claims against Amazon S3 in the

                                  21   Texas Action and says nothing about the Kessler doctrine. To the extent PersonalWeb relied on a

                                  22   4-year-old email that was not drafted for the purpose of this litigation, addresses only one aspect of

                                  23   res judicata, and comes to an untenable legal conclusion contrary to the Federal Circuit precedent

                                  24   before filing 85 lawsuits, that reliance was misplaced and unreasonable.

                                  25           Second, Mr. Monroe’s January 3, 2018 memorandum concluded that it was “unlikely” that

                                  26   claim preclusion would apply to PersonalWeb’s claims and that Kessler doctrine was “less likely

                                  27   than not” to apply. ECF 608-8 at 2. But Mr. Monroe’s memorandum presents some of the same

                                  28   arguments this Court and the Federal Circuit rejected because they were entirely without merit.
                                                                                         12
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 13 of 35




                                   1            In conclusion, although the Court does not find that PersonalWeb acted in bad faith in

                                   2   bringing the claims related to the use of Amazon S3 (because it relied on its counsel’s opinion), Mr.

                                   3   Dorman’s email and Mr. Monroe’s memorandum do not alter the Court’s conclusion that the

                                   4   asserted claims related to the use of Amazon S3 were objectively baseless. The Court notes,

                                   5   however, that the baselessness of PersonalWeb’s claims related to the use of S3 plays a limited role

                                   6   in the Court’s “totality of circumstances” analysis for finding this case exceptional. PersonalWeb’s

                                   7   unreasonable litigation tactics alone, discussed in detail below, would have been sufficient to find

                                   8   this case exceptional.

                                   9                   d. The ’544 Patent
                                  10            PersonalWeb notes that “Amazon makes no argument that PersonalWeb’s ’544 Patent

                                  11   claims were baseless from the starts” because (1) PersonalWeb dropped the ’544 patent from its

                                  12   counterclaim against Amazon on October 16, 2018 and (2) PersonalWeb’s infringement theory for
Northern District of California
 United States District Court




                                  13   the ’544 patent against Twitch “involves fingerprints in URIs/RoR, which S3 does not do.” Opp’n

                                  14   at 7. Accordingly, PersonalWeb argues that the Court’s Kessler Order did not apply because it only

                                  15   applied to infringement solely by S3. Id. Amazon does not respond to this argument. See generally,

                                  16   Reply.

                                  17            PersonalWeb is correct as to the ’544 Patent, as far as it goes. The unreasonableness of

                                  18   PersonalWeb’s preclusion positions relate solely to infringement claims related to Amazon S3.

                                  19                                                   ****

                                  20            In conclusion, the Court finds that PersonalWeb’s infringement claims related to the use of

                                  21   Amazon S3 were objectively baseless and clearly untenable based on established Federal Circuit

                                  22   precedent and in light of the with-prejudice dismissal of the Texas Action.

                                  23                 2. Infringement Theories
                                  24            Amazon also argues that PersonalWeb’s infringement theories were baseless from the start

                                  25   because “PersonalWeb knew that the accused HTTP standard did not meet the plain requirements

                                  26   of the claims because it does not determine license compliance or ‘not permit’ content to be provided

                                  27   or accessed.” Motion at 9; see also id. at 3 (“PersonalWeb accused basic aspects of the HTTP

                                  28   protocol—the publicly available standard that governs how web browsers and web servers
                                                                                        13
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 14 of 35




                                   1   communicate—a technology that has nothing to do with checking for valid licenses or permitting

                                   2   access to content.” Motion at 3 (citing ECF 540-6 (“Weissman Report”) ¶¶ 26, 94; DJ Action, ECF

                                   3   54 at 33:11-19). Amazon bases this argument on (1) Judge Gilstrap’s claim construction in a

                                   4   separate PersonalWeb case in Texas (ECF 412-6 at 28 (construing “authorized,” “unauthorized,”

                                   5   and “authorization” as “compliant with a valid license,” “not compliant with a valid license,” and

                                   6   “a valid license”)) and (2) this Court’s summary judgment order finding non-infringement across

                                   7   the board (ECF 578).

                                   8          In response, PersonalWeb provides several declarations from its attorneys and technical

                                   9   expert regarding its pre-suit investigation into the strength of its infringement claims. Opp’n at 2-3

                                  10   (citing Bermeister Decl. ¶¶4-10; Sherman Decl. ¶¶ 2-7, Declaration of Sandeep Seth (“Seth Decl.”)

                                  11   ¶¶ 6-24, ECF 608-15; Declaration of Samuel H. Russ (“Russ Decl.”) ¶¶ 5-29, 608-11; Declaration

                                  12   of Dr. Brian Siritzky (“Siritzky Decl.”) ¶¶ 5-13, 608-3).
Northern District of California
 United States District Court




                                  13          Regarding Judge Gilstrap’s claim construction, PersonalWeb correctly notes this Court’s

                                  14   conclusion that Judge Gilstrap’s claim construction order was not “directly on point with the instant

                                  15   dispute” and therefore, the merit of PersonalWeb’s infringement positions were not clear until after

                                  16   this Court issued its Claim Construction Order. See Claim Construction Order at 10, ECF 485.

                                  17   PersonalWeb      made     reasonable,    albeit   unsuccessful,     arguments     that   the    terms

                                  18   authorized/unauthorized or licensed/unlicensed should be given their plain and ordinary meaning.

                                  19   See Claim Construction Order at 6-12. Although Judge Gilstrap’s claim construction order should

                                  20   have put PersonalWeb on notice of the weakness of its claim construction position, the parties

                                  21   presented a different dispute in this case than was before Judge Gilstrap – supporting the Court’s

                                  22   conclusion that PersonalWeb’s position was not unreasonable.

                                  23          Regarding PersonalWeb’s infringement theories, while Amazon has pointed out several

                                  24   meaningful deficiencies in PersonalWeb’s contentions, as evidenced by Amazon’s complete success

                                  25   at summary judgment, those theories were not baseless or unreasonable from the start. The

                                  26   declarations submitted by PersonalWeb demonstrate its extensive efforts to investigate the

                                  27   infringement theories prior to bringing these cases and the Court is persuaded that, while

                                  28   unsuccessful, PersonalWeb presented reasonable infringement arguments throughout the case,
                                                                                         14
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 15 of 35




                                   1   including at summary judgment.

                                   2          In sum, the Court finds that PersonalWeb’s infringement positions were not objectively

                                   3   baseless and thus, do not support a finding of an exceptional case.

                                   4          B.    PersonalWeb’s Litigation Conduct
                                   5          Amazon/Twitch argue that PersonalWeb’s conduct makes this case exceptional. Motion at

                                   6   8. According to Amazon/Twitch, PersonalWeb brought baseless claims, repeatedly changed its

                                   7   positions, unreasonably prolonged the case after claim construction, and failed to follow the Court’s

                                   8   rules and was not candid with the Court. Id. at 8-14.

                                   9          The goal of Section 285, unlike that of Federal Rule of Civil Procedure 11, is “not to control

                                  10   the local bar’s litigation practices ... but it is remedial and for the purpose of compensating the

                                  11   prevailing party for the costs it incurred in the prosecution or defense of a case where it would be

                                  12   grossly unjust, based on the baselessness of the suit or because of the litigation or Patent Office
Northern District of California
 United States District Court




                                  13   misconduct, to require it to bear its own costs.” Highmark, Inc. v. Allcare Health Mgmt. Sys., Inc.,

                                  14   687 F.3d 1300, 1309 n.1 (Fed. Cir. 2012), vacated on other grounds by, 572 U.S. 559 (2014); see

                                  15   also Octane Fitness, 572 U.S. at 555 (“[S]anctionable conduct is not the appropriate benchmark.”).

                                  16   Put differently, “Octane liberalized the standard for fee shifting,” within the boundaries of “the

                                  17   liberalized standard to ‘rare’ and ‘extreme’ cases involving unreasonable conduct.” PersonalWeb

                                  18   Techs. LLC v. EMC Corp., 2020 WL 3639676, at *3.

                                  19                1. PersonalWeb’s Shifting Infringement Theories
                                  20          Amazon/Twitch contend that this is an exceptional case because “PersonalWeb repeatedly

                                  21   flip-flopped positions, telling the court whatever was expedient to keep its cases alive at that

                                  22   moment.” Motion at 3. PersonalWeb responds that its infringement theories “remained consistent

                                  23   throughout the entire case[.]” Opp’n at 7.

                                  24          A patent litigant’s repeated changes in its litigation positions in a case may support a finding

                                  25   of exceptional conduct. See Oplus Techs., Ltd. v. Vizio, Inc., 782 F.3d 1371, 1377 (Fed. Cir. 2015)

                                  26   (vacating district court’s denial of fees where the plaintiff’s “litigation positions, expert positions,

                                  27   and infringement contentions were a constantly moving target, a frustrating game of Whac–A–Mole

                                  28   throughout the litigation.”) (citation omitted); see also Source Search Techs., LLC v. Kayak Software
                                                                                         15
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 16 of 35




                                   1   Corp., No. 11-3388(NLH/KMW), 2016 WL 1259961, at *7 (D.N.J. Mar. 31, 2016) (granting fees

                                   2   where plaintiff “changed its positions back and forth to suit the argument of the day.”).

                                   3          Amazon argues that “[t]o win centralization, PersonalWeb told the JPML that all its

                                   4   infringement claims were based on the customer defendants’ use of Amazon S3” but abandoned that

                                   5   position “to avoid Amazon’s declaratory judgment suit and Amazon’s motion to enjoin

                                   6   PersonalWeb from proceeding against Amazon’s customers” by telling this Court that its claims

                                   7   “were really focused on Ruby on Rails, not Amazon S3.” Motion at 3-4. PersonalWeb responds

                                   8   that it never accused S3 alone of infringement, but told the MDL Panel the alleged infringement

                                   9   involves the use of Ruby on Rails architecture and Amazon S3. Opp’n at 10-11.

                                  10          PersonalWeb represented to the MDL Panel that

                                  11                  each defendant’s website is alleged to use a Ruby on Rails
                                                      architecture to develop and compile its webpage files that are
                                  12                  required to render a webpage, and to generate a fingerprint of the
Northern District of California




                                                      content of each of the files when compiled. Once each defendant’s
 United States District Court




                                  13                  webpage files have been compiled and are complete, each defendant
                                                      is alleged to upload them to an Amazon S3 host system as objects
                                  14                  having unique content-based E-Tag values that are used in the
                                                      allegedly infringing systems and methods to authorize new content
                                  15                  and re-authorize what old web page files may be used to render their
                                                      web pages, and communicate those authorizations using the same part
                                  16                  of the internet protocol, namely HTTP 200 AND HTTP 304
                                                      messages. Each defendant is alleged to have contracted with the
                                  17                  same third party to serve its content on its behalf using the same S3
                                                      host system so that it may control its content distribution in an
                                  18                  infringement of the Patents-in-Suit. See, e.g., Airbnb Complaint, ¶¶
                                                      21, 22.
                                  19
                                       ECF 592-14 at 6-7 (In re PersonalWeb Techs., LLC & Level 3 Commc’ns, LLC Patent Litig., MDL
                                  20
                                       No. 2834 (“MDL Action”), Dkt. 1-1) (emphasis added).
                                  21
                                              To the extent that PersonalWeb argues it did not hide the ball as to Ruby on Rails from the
                                  22
                                       MDL Panel, the Court agrees. That said, PersonalWeb clearly emphasized each Defendant’s use of
                                  23
                                       Amazon S3 as a common issue supporting its centralization efforts. But after the MDL was created
                                  24
                                       and it came time to oppose Amazon’s motion for preliminary injunction, PersonalWeb distanced its
                                  25
                                       infringement position from S3 and put its focus on Ruby on Rails.
                                  26
                                                In its opposition to Amazon’s motion for preliminary injunction, PersonalWeb argued:
                                  27
                                                      […] Amazon’s Motion entirely ignores the fact that PersonalWeb’s
                                  28                  current actions are based on the defendant website owner/operators’
                                                                                        16
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 17 of 35



                                                     use of the Ruby on Rails system architecture, and not just on
                                   1                 Amazon’s S3 web hosting service. … [T]he complaints in
                                                     PersonalWeb’s current actions clearly allege how each defendant’s
                                   2                 infringing conduct includes its use of the Ruby on Rails system
                                                     architecture to, independently of S3, generate a fingerprint of each file
                                   3                 before the file is uploaded to Amazon’s S3 web hosting service, and
                                                     how that Ruby on Rails-generated fingerprint controls the manner in
                                   4                 which content is authorized and delivered to end user browsers to
                                                     ensure that only the defendants’ latest authorized content is provided
                                   5                 when rendering webpages. PersonalWeb’s Ruby on Rails-based
                                                     infringement allegations are wholly independent of any use of S3.
                                   6                 Indeed, there are other infringing websites that are based on Ruby on
                                                     Rails as used with other, non-Amazon web hosting services.
                                   7
                                       DJ Action, ECF 37 at 1 (emphasis in original).
                                   8
                                              PersonalWeb’s position became even clearer at the hearing on Amazon’s motion for
                                   9
                                       preliminary injunction where PersonalWeb’s counsel explained:
                                  10
                                                     But I think, importantly, the Amazon DJ Action will not resolve
                                  11                 claims against the individual defendants because PersonalWeb’s
                                                     theory of infringement revolves around Ruby on Rails not S3, it is
                                  12                 the Ruby on Rail website owner that controls and drives the use of
Northern District of California
 United States District Court




                                                     ETags.
                                  13
                                       DJ Action, ECF 54 at 43:24-44:3 (emphasis added).
                                  14
                                              As further evidence of PersonalWeb’s shifting infringement theories, PersonalWeb not only
                                  15
                                       emphasized that this case was not about S3, it represented that the claims against the website
                                  16
                                       operators did not even substantially overlap with PersonalWeb’s counterclaims against Amazon’s
                                  17
                                       S3:
                                  18                 PersonalWeb disagrees with the fundamental predicate advanced here
                                                     that the issues raised in its causes of actions against the Website
                                  19                 Operator Defendants are identical to or even substantially overlap
                                                     with the declaratory judgment[.]
                                  20
                                       ECF 96 at 11. Now, in its opposition to this Motion, PersonalWeb claims that it has always had the
                                  21
                                       same infringement theory:
                                  22
                                                     websites infringe when they (1) generate a fingerprint of the content
                                  23                 of files used in a webpage and including the fingerprint in URIs of the
                                                     files (e.g., something Ruby on Rails [..] does), (2) have a unique
                                  24                 content-based E-Tag value generated for files included in webpages
                                                     (e.g., something that S3 does), and (3) authorize new content and re-
                                  25                 authorize what cached webpage files may be used to render their
                                                     webpages, and communicate those authorizations using HTTP 200
                                  26                 and 304 messages.
                                  27   Opp’n at 7-8. This position is, of course, inconsistent with PersonalWeb’s earlier representation

                                  28   that there is no substantial overlap between the claims against Amazon S3 and the claims against
                                                                                        17
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 18 of 35




                                   1   website operators.

                                   2          In addition, on April 13, 2018, PersonalWeb filed a motion to dismiss Amazon’s declaratory

                                   3   judgment complaint and argued that the Court lacked subject matter jurisdiction because there was

                                   4   no dispute about infringement (direct or contributory) by Amazon.            DJ Action, ECF 43.

                                   5   PersonalWeb’s position was:

                                   6                  Personal Web has sued the website owners because they use a
                                                      combination of the Ruby architecture and aspects of the HTTP web
                                   7                  protocol in an allegedly infringing manner, not just because they use
                                                      S3.
                                   8
                                       DJ Action, ECF 43 at 4. In its own words, “PersonalWeb argued that it had accused the website
                                   9
                                       operators of infringing through their use of Amazon’s S3.” Opp’n at 11 (emphasis in original). But
                                  10
                                       PersonalWeb reversed this position, withdrew its motion to dismiss, and filed a counterclaim against
                                  11
                                       Amazon in the Declaratory Judgment Action “pleading direct infringement by Amazon or the
                                  12
Northern District of California




                                       website defendants in the alternative.” DJ Action, ECF 62 at 13 ¶ 23.
 United States District Court




                                  13
                                              Importantly, after all that, Ruby on Rails seemingly vanished from the case. PersonalWeb’s
                                  14
                                       expert offered no infringement opinion based on Ruby on Rails and PersonalWeb did not even
                                  15
                                       mention Ruby on Rails in its opposition to Amazon and Twitch’s summary judgment motions. See
                                  16
                                       generally, de la Iglesia Report, ECF 520-3; ECF 551; ECF 555. At the Hearing, PersonalWeb
                                  17
                                       asserted that Ruby on Rails was dropped after and because of the Court’s Claim Construction Order
                                  18
                                       issued on August 16, 2019. Hr’g Tr. at 27:17-21. That may be true, but PersonalWeb served an
                                  19
                                       infringement expert report on Twitch after claim construction, without any allegations as to Ruby
                                  20
                                       on Rails. See de la Iglesia Report. If PersonalWeb’s infringement theory (which PersonalWeb
                                  21
                                       claims has never changed) “revolve[d] around” the website operators’ use of Ruby on Rails (as
                                  22
                                       PersonalWeb represented to this Court), how did that theory survive without Ruby on Rails? See
                                  23
                                       DJ Action, ECF 54 at 43:24-44:3.
                                  24
                                              Finally, PersonalWeb added allegations against a separate Amazon product, CloudFront,
                                  25
                                       months into the case. Presumably, because it was clear that the claims related to the use Amazon
                                  26
                                       S3 were to be challenged on preclusion grounds, PersonalWeb included for the first time,
                                  27
                                       infringement allegations against Amazon’s CloudFront in its infringement contentions served on
                                  28
                                                                                       18
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 19 of 35




                                   1   October 29, 2018. See ECF 315-1 ¶ 13; ECF 315-13. Until then, CloudFront was not accused in

                                   2   the customer cases or in PersonalWeb’s counterclaims in the Declaratory Judgment Action.

                                   3          In sum, the Court agrees with Amazon that PersonalWeb frequently changed its

                                   4   infringement positions to overcome the hurdle of the day.

                                   5                2. PersonalWeb’s Conduct after Claim Construction
                                   6          On August 16, 2019, the Court issued its Claim Construction Order. The Court construed

                                   7   the claim term “unauthorized or unlicensed” as “not compliant with a valid license” and the claim

                                   8   term “authorization” as “a valid license.” Claim Construction Order at 12, 33. On the same day

                                   9   Amazon and Twitch requested that PersonalWeb dismiss all claims against them with prejudice,

                                  10   because the Court’s Claim Construction Order “ma[de] clear that PersonalWeb ha[d] no viable

                                  11   infringement claim.” ECF 507-2. PersonalWeb responded by proposing a stipulation to judgment

                                  12   of non-infringement on all its counterclaims against Amazon. ECF 507-3. But as to the claims
Northern District of California
 United States District Court




                                  13   against Twitch, PersonalWeb offered to stipulate to non-infringement of only one of the asserted

                                  14   patents (the ’544 Patent). Id.

                                  15          When Amazon/Twitch declined the proposed stipulation (which would have kept the case

                                  16   against Twitch alive), PersonalWeb directed its expert, Mr. Erik de la Iglesia, to base his

                                  17   infringement opinions on a substitute claim construction preferred by Personal Web. Instead of the

                                  18   Court’s construction “compliant with a valid license,” Mr. de la Iglesia “interpreted” the phrase

                                  19   “valid license” to mean “valid rights to content” and justified this departure from the Court’s claim

                                  20   construction by referencing Judge Gilstrap’s construction in a separate PersonalWeb case. de la

                                  21   Iglesia Report ¶ 64. Specifically, Mr. de la Iglesia declared:

                                  22                  Consistent with the Gilstrap Order, I will interpret the phrase “valid
                                                      license” to mean “valid rights to content” in the current constructions
                                  23                  “not compliant with a valid license” and “a valid license.” Similarly,
                                                      I will interpret the phrase “valid license” to mean “valid rights to
                                  24                  content” when I apply “a copy that is not compliant with a valid
                                                      license” as the interpretation of “an unauthorized copy or an
                                  25                  unlicensed copy.”
                                  26   Id.

                                  27          Based on this misguided attempt at “interpreting” the Court’s construction, Mr. de la Iglesia

                                  28   concluded that the Twitch website infringes.          Under the threat of Rule 11 sanctions from
                                                                                        19
                                           Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 20 of 35




                                   1   Amazon/Twitch, PersonalWeb moved for clarification of the Court’s construction. ECF 507. The

                                   2   Court denied that motion finding that the word “license” in the Court’s construction does not need

                                   3   clarification or supplementation. ECF 537.

                                   4           The next day, PersonalWeb moved for entry of judgment of non-infringement based on the

                                   5   Court’s claim construction.    ECF 538.      Specifically, PersonalWeb sought judgment of non-

                                   6   infringement in favor of Amazon on Amazon’s claims for declaratory judgment of non-infringement

                                   7   of the ’442 patent, ’310 patent, ’544 patent, and ’420 patent and PersonalWeb’s counterclaims of

                                   8   patent infringement of those patents. Id. PersonalWeb asked the Court to dismiss the ’791 patent

                                   9   without prejudice.6 Id. at 1. The motion for judgment also did not include the claims against Twitch

                                  10   (other than the claims based solely on the use of S3 subject to the Court’s Kessler Order). See

                                  11   generally, id.

                                  12           Two days later, on October 4, 2019, Amazon and Twitch filed their respective motions for
Northern District of California
 United States District Court




                                  13   summary judgment, in which they sought summary judgment of non-infringement not only based

                                  14   on the Court’s claim construction, but also on additional grounds unrelated to the terms the Court

                                  15   had construed. ECF 541; ECF 542. On October 16, 2020, Amazon/Twitch filed an opposition to

                                  16   PersonalWeb’s Motion for Entry of Judgment and requested that the Court rule on the pending

                                  17   motions for summary judgment because (1) Amazon/Twitch had raised additional non-infringement

                                  18   arguments at summary judgment that were independent from the claim construction, the disposition

                                  19   of which would eliminate the need for multiple appeals, (2) dismissal of Amazon’s declaratory

                                  20   judgment claim on the ’791 patent without prejudice would allow PersonalWeb to reassert that

                                  21   patent in a new lawsuit, and (3) entering judgment in the Twitch case concurrently with the judgment

                                  22   in the Amazon case would allow the related appeals to proceed in parallel. ECF 547. The Court

                                  23   agreed with Amazon and held that there was no “valid reason to deprive Amazon of a ruling on its

                                  24   summary judgment motion” and that “decoupling” the Amazon and Twitch cases would be

                                  25   “contrary to the efficiencies desired by the parties and the Court throughout this MDL.” ECF 559

                                  26

                                  27   6
                                        PersonalWeb correctly notes that it had not asserted the ’791 Patent against Amazon or Twitch.
                                  28   Opp’n at 13. Thus, the ’791 Patent was a part of this case only in Amazon’s Declaratory Judgment
                                       Action.
                                                                                       20
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 21 of 35




                                   1   at 3.

                                   2           The Court finds that some of PersonalWeb’s conduct after claim construction was

                                   3   unreasonable. Specifically, PersonalWeb’s attempt to work around the Court’s claim construction

                                   4   ruling was egregious and exceptional. The Court’s claim construction order had clearly construed

                                   5   the terms “unauthorized or unlicensed” as “not compliant with a valid license” and “authorization”

                                   6   as “a valid license.” Claim Construction Order at 33. It was improper for Mr. de la Iglesia to

                                   7   “interpret” the Court’s construction and apply his “interpretation” to the infringement analysis. It

                                   8   is true that PersonalWeb sought “clarification” of the Court’s Claim Construction Order – a

                                   9   generally proper request – but it only did so after it was faced with Amazon/Twitch’s threats of

                                  10   sanctions under Rule 11 (ECF 507 at 2) and after it instructed its expert to apply the improper

                                  11   “interpretation.” See Intex Recreation Corp. v. Team Worldwide Corp., 77 F. Supp. 3d 212, 217

                                  12   (D.D.C. 2015) (awarding fees where the court’s “claim construction foreclosed any reasonable
Northern District of California
 United States District Court




                                  13   argument [of infringement]” but plaintiff refused to stipulate to non-infringement and instead “filed

                                  14   a conclusory expert report and advanced flawed, nonsensical, and baseless arguments, […] seeking

                                  15   only to re-litigate [the court’s claim] construction”).

                                  16           But setting aside the claim construction “clarification” issue, PersonalWeb endeavored to

                                  17   avoid prolonging this case. Immediately after claim construction and in response to Amazon and

                                  18   Twitch’s demand for dismissal, PersonalWeb offered to stipulate to judgment of non-infringement

                                  19   on all its counterclaims against Amazon. ECF 507-3. As to its claims against Twitch, PersonalWeb

                                  20   first offered to stipulate to non-infringement of one of the asserted patents (the ’544 Patent) – in the

                                  21   hopes, no doubt, that its “interpretation” of the Court’s claim construction would stick. See id.

                                  22   Then, in its Motion to Clarify, PersonalWeb offered to withdraw Mr. de la Iglesia’s expert report

                                  23   served on Twitch and dismiss all claims, if the Court disagreed with its “interpretation” of the claim

                                  24   construction. ECF 507 at 2. And in its Non-Opposition to Twitch’s Motion for Summary Judgment

                                  25   of Non-Infringement, PersonalWeb did not oppose summary judgment based on the Court’s claim

                                  26   construction. ECF 551.

                                  27           Curiously though, after the Court denied PersonalWeb’s Motion to Clarify, PersonalWeb’s

                                  28   Motion for Entry of Judgment of Non-Infringement was directed at the Amazon case, but not Twitch
                                                                                          21
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 22 of 35




                                   1   (except as to claims related to S3). See ECF 538. If PersonalWeb’s motion had been granted, the

                                   2   Amazon case would have been decoupled from the Twitch case (and other customer cases) leading

                                   3   to duplicate appeals and unraveling of the MDL. Amazon/Twitch label PersonalWeb’s Motion for

                                   4   Entry of Judgment “another bad faith gambit” because “PersonalWeb wanted the Court to enter

                                   5   judgment on only a single claim construction and only in the Amazon case[.]” Motion at 7.

                                   6          The Court is not so sure. It is true that PersonalWeb’s Motion for Entry of Judgment did not

                                   7   include what it had promised to do: withdraw its expert report against Twitch and dismiss all claims.

                                   8   But by this time, Amazon and Twitch had already prepared their respective motions for summary

                                   9   judgment of non-infringement (filed two days later), which included several grounds independent

                                  10   of the claim construction. Amazon/Twitch were no longer interested in a claim construction-only

                                  11   judgment and sought a finding of non-infringement as to all the grounds raised in their motions. See

                                  12   ECF 547. Amazon and Twitch had good reasons for this approach – they sought to avoid multiple
Northern District of California
 United States District Court




                                  13   overlapping appeals – but still, the prolongation of the case at that stage did not rest solely on

                                  14   PersonalWeb’s shoulders. Id. at 3. In other words, if Amazon/Twitch wanted to end the case, they

                                  15   could have asked the Court to hold PersonalWeb to its promise to dismiss all claims against Twitch

                                  16   based on the Court’s claim construction. They did not. Instead, they pushed ahead with summary

                                  17   judgment on additional grounds.

                                  18          In sum, PersonalWeb’s reasonable course of action would have been to stipulate to non-

                                  19   infringement in both Amazon and Twitch cases immediately after claim construction when it

                                  20   received Amazon’s Rule 11 letter and proceed to appeal. PersonalWeb “may have filed a weak

                                  21   infringement lawsuit,” but this lawsuit “became baseless after the [Court]’s Markman order” as to

                                  22   both Amazon and Twitch. AdjustaCam, LLC v. Newegg, Inc., 861 F.3d 1353, 1360 (Fed. Cir. 2017).

                                  23   Alternatively, PersonalWeb could have immediately sought clarification of the Court’s Claim

                                  24   Construction Order before instructing its expert to “interpret” the Court’s construction. Either

                                  25   approach would have eliminated the need for summary judgment motions altogether. But once

                                  26   PersonalWeb served its expert report on Twitch, Twitch had no choice but to prepare its summary

                                  27   judgment motion that was due a few days later. Thus, PersonalWeb’s prolongation of the Twitch

                                  28   case after claim construction and its instruction to the expert to apply PersonalWeb’s
                                                                                        22
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 23 of 35




                                   1   “interpretation” of the Court’s claim construction were unreasonable litigation conduct.

                                   2          That said, the Court recognizes that Amazon and Twitch sought, and were granted, summary

                                   3   judgment based on additional grounds independent of the Claim Construction Order. The fees

                                   4   associated with those independent grounds cannot fairly be attributed to PersonalWeb’s conduct.

                                   5   The Court will address this issue at a later time when determining the amount of reasonable fees.

                                   6                3. PersonalWeb’s Positions Regarding Customer Cases
                                   7          In September 2018, PersonalWeb represented to the Court that “there are four categories of

                                   8   website operator activity involved in the infringement of at least one PersonalWeb patent-in-suit.”

                                   9   ECF 96 at 5. PersonalWeb described those four categories as:

                                  10                   1) generating and serving webpage base files and content-based
                                                       ETags outside of S3;
                                  11                   2) generating and serving webpage asset files and content-based
                                                       ETags outside of S3;
                                  12                   3) serving webpage asset files from S3 and generating ETags using
Northern District of California
 United States District Court




                                                       S3;
                                  13                   4) generating content-based fingerprints for asset files and inserting
                                                       them into the asset file’s filename outside of S3.
                                  14
                                       Id. And PersonalWeb submitted a chart showing the respective activity categories engaged in by
                                  15
                                       each customer defendant. ECF 96-1. Based on PersonalWeb’s representation, the Court selected
                                  16
                                       one customer case (Twitch) as representative because Twitch was accused of infringement in all
                                  17
                                       four categories. See id. at 2.
                                  18
                                              On October 26, 2018, in response to the Court’s concern as to whether the same MDL should
                                  19
                                       include all customer cases, PersonalWeb represented that all customer cases involved the same
                                  20
                                       infringement theories:
                                  21
                                                       [E]ach of the defendant website operators were accused of using the
                                  22                   same basic infringing method of using content-based ETags and
                                                       certain of the same elements of the HTTP 1.1 protocol to provide
                                  23                   notifications and authorizations in order to ensure that a browser only
                                                       uses the latest authorized content in rendering their webpages. The
                                  24                   common steps of this basic method are the same across all of the
                                                       cases, which only differ in the instrumentality the website operator
                                  25                   chooses to use to generate and serve the ETag and the notifications.
                                                       Some of the website operators also use fingerprints in the URI of
                                  26                   certain types of webpage files, which leads to its own category of
                                                       infringement and the infringement of the ‘544 patent.
                                  27
                                       ECF 271 at 5.
                                  28
                                                                                         23
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 24 of 35




                                   1          Again, at the November 2, 2018 Case Management Conference, PersonalWeb represented

                                   2   to this Court that a finding of non-infringement in the Twitch case would mean that none of the

                                   3   customer cases could go forward:

                                   4                  The Court: If I were to bring in either Twitch or Centaur Media, and
                                                      there were a verdict against PersonalWeb that no infringement was
                                   5                  found, would you agree that none of the customer cases could go
                                                      forward because there would be findings in each of the buckets?
                                   6
                                                      Mr. Sherman: Yes.
                                   7
                                       ECF 300 at 9:17-22. As the Federal Circuit aptly explained, “[b]ecause PersonalWeb represented
                                   8
                                       that it would not be able to proceed in the other customer cases if it lost its case against Twitch, the
                                   9
                                       district court relied on PersonalWeb’s pleadings against Twitch as being representative of
                                  10
                                       PersonalWeb’s pleadings in the other customer cases.” In re PersonalWeb, 961 F.3d at 1372. On
                                  11
                                       November 27, 2018, the Court designated the Twitch case as representative because the parties
                                  12
Northern District of California




                                       agreed that Twitch involved all four categories of infringement identified by PersonalWeb and
 United States District Court




                                  13
                                       stayed all other customer cases pending resolution of the Declaratory Judgment Action and the
                                  14
                                       Twitch case. ECF 313.
                                  15
                                               Nearly a year later, Amazon and Twitch filed their respective motions for summary
                                  16
                                       judgment (ECF 541, 542), which the Court granted. ECF 578. The Court also issued an order
                                  17
                                       inquiring about the parties’ position on whether the Summary Judgment Order should be entered as
                                  18
                                       to all remaining customer cases. ECF 580. On February 17, 2020, approximately fifteen months
                                  19
                                       after the Court designated the Twitch case as representative of customer cases and after summary
                                  20
                                       judgment was concluded, PersonalWeb represented to the Court for the first time, that it no longer
                                  21
                                       believed Twitch was representative. See generally, Statement.
                                  22
                                                      a. The Parties’ Joint Statement Regarding Customer Cases
                                  23
                                              PersonalWeb presented two arguments as to why the Twitch case is not representative.
                                  24
                                       First, PersonalWeb asserted that it is entitled to re-litigate its infringement theory for the
                                  25
                                       “unauthorized/unlicensed” limitation in all of the remaining customer cases because “the Magistrate
                                  26
                                       Judge refused to permit amendment of the infringement contentions to include the license provisions
                                  27
                                       of Twitch’s Terms of Service.” Statement at 3-4. This argument is without merit.
                                  28
                                                                                         24
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 25 of 35




                                   1          On June 11, 2019, PersonalWeb moved for leave to amend its infringement contentions “to

                                   2   address the possibility the terms ‘unauthorized’ and ‘authorization’ were interpreted by the Court as

                                   3   requested by Amazon.”       ECF 448 at 1.      PersonalWeb contended that limitations requiring

                                   4   “authorization” were infringed when access to a website is governed by “Terms of Service or an

                                   5   End User License.”      See ECF 448-2.      Judge van Keulen denied that motion, finding that

                                   6   PersonalWeb was not diligent. ECF 481. Now, PersonalWeb “proffers that other website operator

                                   7   defendants did have terms of service or terms of use governing licenses in effect during the relevant

                                   8   timeframe[.]” Statement at 4. That may be so – but Judge van Keulen denied PersonalWeb’s motion

                                   9   for leave due to lack of diligence and not because of what was or was not included in Twitch’s terms

                                  10   of service. PersonalWeb’s lack of diligence in advancing all of its available infringement theories

                                  11   in the representative Twitch case applies with equal force to all remaining customer cases. And

                                  12   PersonalWeb has articulated no basis for finding otherwise.
Northern District of California
 United States District Court




                                  13          Second, PersonalWeb argued that it learned during discovery that Twitch is not

                                  14   representative of the thirteen customer Defendants in “category 2.” ECF 584 at 4-5. PersonalWeb

                                  15   claims that it became aware of this issue in July 2019 but did not bring it to the Court’s attention

                                  16   because it had not been “germane” to any issues before the Court until now. Statement at 5-6. This

                                  17   argument is insincere at best. The Court has clearly communicated to the parties throughout this

                                  18   MDL its strong interest in an efficient resolution of this case – which is why the Twitch case was

                                  19   designated as representative in the first place. PersonalWeb cannot now claim that it believed the

                                  20   unraveling of the MDL (by claiming that the Twitch case is no longer representative) was not

                                  21   “germane” to these proceedings. PersonalWeb waited until the conclusion of summary judgment

                                  22   to inform the Court of a position it admittedly has held since July 2019 and would undo the

                                  23   framework on which this case was managed. Based on PersonalWeb’s curious delay, the Court

                                  24   agrees with Amazon/Twitch that “[p]resumably had there been a verdict of infringement

                                  25   PersonalWeb would never have suggested that Twitch was not a proper representative case.”

                                  26   Statement at 8.

                                  27          In sum, the Court finds unpersuasive PersonalWeb’s arguments as to why Twitch is no

                                  28   longer representative of all customer cases. The Court also finds PersonalWeb’s shifting positions
                                                                                        25
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 26 of 35




                                   1   in a final attempt to unravel the MDL after summary judgment and to keep some of the customer

                                   2   cases in play unreasonable litigation conduct.

                                   3                  b. PersonalWeb’s Argument at the Hearing
                                   4          At the Hearing, PersonalWeb argued that its position regarding the customer cases was

                                   5   reasonable because it attempted to amend its infringement contentions “to make the Twitch case

                                   6   completely representative” and once that effort failed, the Twitch case “became less representative.”

                                   7   Hr’g Tr. at 34:14-17, ECF 628; see also id. at 34:24-35:3 (Mr. Sherman: “And if Magistrate Judge

                                   8   van Keulen had permitted the amendment of the infringement contentions, then clearly there would

                                   9   have been a complete symmetry, a complete bellwetherness or representativeness. There would not

                                  10   have been any carve out.”).

                                  11          But PersonalWeb failed to explain how infringement contentions based on each website’s

                                  12   individual terms of service would have made the Twitch case more representative as opposed to less
Northern District of California
 United States District Court




                                  13   representative. In fact, if PersonalWeb had succeeded in amending the infringement contention, the

                                  14   MDL would have been entirely unraveled because the infringement theory would have depended

                                  15   on individual website operators’ specific terms of service.

                                  16          This is another clear example of how PersonalWeb attempts to bob and weave its way around

                                  17   the issues in this case. PersonalWeb’s representation at the Hearing directly contradicts the

                                  18   argument it made in its February 17, 2020 Statement. There, PersonalWeb asserted that its failure

                                  19   to amend its infringement contentions to include each website’s terms of service was only applicable

                                  20   to Twitch because it was a “specific procedural circumstance” and the website operators’ terms of

                                  21   service was “the type of fact particular to each individual case.” ECF 548 at 4. This is the same

                                  22   amendment that PersonalWeb argued at the Hearing would have created “complete symmetry”

                                  23   among customer cases. See Hr’g Tr. at 34:24-35:3. Moreover, if PersonalWeb has known since

                                  24   August 2019 (when Judge van Keulen denied leave to amend the infringement contentions, ECF

                                  25   481), that the Twitch case had become “less representative,” why not inform the Court before

                                  26   summary judgment? See Hr’g Tr. at 34-14-17. Needless to say, the Court is not persuaded.

                                  27                                                    ***

                                  28          In sum, the Court finds that PersonalWeb took advantage of the MDL status by continuing
                                                                                        26
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 27 of 35




                                   1   to slice and dice this case in a way that gave it an escape hatch at every turn regarding the customer

                                   2   cases. Such conduct “stands out from others” as exceptional. Octane Fitness, 572 U.S. at 554.

                                   3                4. The Court’s Rules and Duty of Candor
                                   4                  a. Hadley and Bermeister Declarations
                                   5          Amazon/Twitch argue that the declarations PersonalWeb submitted in support of its

                                   6   opposition to the motion for summary judgment based on preclusion were “sham.” Motion at 5.

                                   7   According to Amazon/Twitch, PersonalWeb’s counsel Mr. Hadley and its Chairman Mr. Bermeister

                                   8   “attempted to manufacture a dispute” because “Mr. Hadley testified that the parties to the Texas

                                   9   case all ‘recognized’ that PersonalWeb retained the right to assert infringement claims involving S3

                                  10   in the future, notwithstanding that the dismissal filed with the Texas court said the opposite.” Id.

                                  11   Moreover, Amazon/Twitch assert that “both witnesses tried to testify, contrary to the pleadings and

                                  12   other records from the Texas case, that PersonalWeb had not accused Amazon S3 of infringement
Northern District of California
 United States District Court




                                  13   but rather only the multipart upload feature within S3.” Id. (citing ECF 335, 337).

                                  14          PersonalWeb acknowledges that “aspects of these declarations were ‘self-serving,’” but

                                  15   responds that it “believed there were good reasons to include evidence of the circumstances

                                  16   surrounding the dismissal of the Texas action in the summary judgment motion on preclusion” and

                                  17   that the “declarations also supported PersonalWeb’s presenting facts showing differences in the

                                  18   transactional facts between the two actions.” Opp’n at 21-22.

                                  19          Mr. Bermeister testified:

                                  20                  I was not aware at the time of the Texas Action that there were S3
                                                      website operator customers who were using ETags for an entirely
                                  21                  different purpose of controlling browser caches by directing browsers
                                                      to use conditional HTTP GET requests containing content-based
                                  22                  ETags in order to instruct the browsers when they were authorized to
                                                      reuse previously cached content or when they must get newly
                                  23                  authorized content in rendering the website operator’s webpages.
                                  24   Bermeister Decl. ¶ 4, ECF 335. Similarly, Mr. Hadley testified:

                                  25                  During the Texas Action, I was not aware that were S3 customers who
                                                      were using ETags for an entirely different purpose of controlling
                                  26                  browser by directing browsers to use conditional HTTP GET requests
                                                      containing ETags. This was not part of the Texas Action.
                                  27
                                       Hadley Decl. ¶ 4, ECF 337. The Court considered Mr. Hadley’s declaration and found that it “[did]
                                  28
                                                                                        27
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 28 of 35




                                   1   not create a genuine dispute of material fact because the declaration [was] ‘uncorroborated and self-

                                   2   serving.’” Kessler Order at 18 (quoting Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061

                                   3   (9th Cir. 2002).

                                   4          At the Hearing, Amazon/Twitch identified a May 22, 2014 email submitted by PersonalWeb

                                   5   in opposition to the present Motion (and one that PersonalWeb relies on as opinion of counsel

                                   6   regarding the preclusion issue), where Mr. Roderick Dorman, PersonalWeb’s lead patent counsel in

                                   7   the Texas Action, wrote to Mr. Bermeister (among others), copying Mr. Hadley:

                                   8                  We ask for $1 million in return for a dismissal with prejudice and a
                                                      paid up license to the PersonalWeb portfolio for the field of use of
                                   9                  multi-code uploads and conditional gets.
                                  10   ECF 608-2 (emphasis added); Bermeister Decl. ¶ 4, ECF 608-1. This email, Amazon/Twitch argue,

                                  11   shows that Mr. Hadley and Mr. Bermeister knew that conditional GET was accused the Texas

                                  12   Action. See Hr’g. Tr. at 15:6-15.
Northern District of California
 United States District Court




                                  13          The Court is not persuaded that the declarations of Mr. Hadley and Mr. Bermeister were

                                  14   “sham.” Under the Ninth Circuit’s “sham affidavit” rule, a “party cannot create an issue of fact by

                                  15   an affidavit contradicting ... prior deposition testimony.” Yeager v. Bowlin, 693 F.3d 1076, 1080

                                  16   (9th Cir. 2012). Accordingly, “[t]he sham affidavit rule applies only when a party’s declaration

                                  17   ‘contradict[s] his own prior testimony’” and because the record in the Texas Action and Mr.

                                  18   Dorman’s email “[are] not [Mr. Hadley or Mr. Bermeister’s] testimony, [they] cannot serve as a

                                  19   basis to disqualify [their] declaration[s].” Aki v. Univ. of California Lawrence Berkeley Nat’l Lab.,

                                  20   74 F. Supp. 3d 1163, 1174 (N.D. Cal. 2014) (citing Yeager, 693 F.3d at 1080).

                                  21          That said, Mr. Hadley and Mr. Bermeister testified that they were “not aware” that

                                  22   conditional GET requests were a part of the Texas Action. That testimony is contrary to the record

                                  23   in the Texas Action because “PersonalWeb told the trial court in the Texas case, the accused

                                  24   functionalities of S3 include but are not limited to its ‘multipart upload’ feature and ‘conditional

                                  25   operations.’” In re PersonalWeb, 961 F.3d at 1376. And Mr. Hadley testified that “both Amazon

                                  26   and PersonalWeb recognized that infringement claims involving S3 could be asserted by

                                  27   PersonalWeb in the future.” Hadley Decl. ¶ 8. This was also “plainly not so” based on the plain

                                  28   language of the dismissal in the Texas Action. In re PersonalWeb, 961 F.3d at 1378 n. 5. Moreover,
                                                                                        28
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 29 of 35




                                   1   the Court finds implausible that Mr. Bermeister relied on Mr. Dorman’s email (as to the preclusion

                                   2   issue) before bringing 85 lawsuits, but at the same time was unaware of the involvement of

                                   3   “conditional GET” allegations in the Texas Action, noted in the same email. See Bermeister Decl.

                                   4   ¶ 4.

                                   5          It is well established that “an attorney has a duty of good faith and candor in dealing with

                                   6   the judiciary.” United States v. Associated Convalescent Enterprises, Inc., 766 F.2d 1342, 1346

                                   7   (9th Cir. 1985). The Court maintains its opinion that Mr. Hadley’s declaration related to the

                                   8   involvement of “conditional GET” allegations and the circumstances of dismissal in the Texas

                                   9   Action was “uncorroborated and self-serving” and remains troubled that the testimony was

                                  10   contradicted by the record in the Texas Action and by the newly-submitted email from Mr. Dorman.

                                  11   See Kessler Order at 18; ECF 376 at 53:19-22 (The Court: “Mr. Hadley’s declaration is troubling to

                                  12   me because I actually think it’s contrary to the evidence from his own case.”). The Court is not
Northern District of California
 United States District Court




                                  13   persuaded, however, that this conduct raises to a breach of duty of candor – which is sanctionable

                                  14   under Rule 11 – because there is no showing of blatant misrepresentation or bad faith.

                                  15          But “sanctionable conduct is not the appropriate benchmark” in section 285 analysis.

                                  16   Octane Fitness, 572 U.S. at 555. Messrs. Hadley and Bermeister should have been “aware” that

                                  17   conditional GET was part of the Texas Action. A careful review of the record in the Texas Action

                                  18   and Mr. Dorman’s email (received by both declarants), which should have taken place before filing

                                  19   85 lawsuits, would have made clear that the testimony about the involvement of conditional GET in

                                  20   the Texas Action was inaccurate and should not have been presented to the Court. Thus, in its

                                  21   discretion, the Court will consider these declarations as one factor in the “totality of the

                                  22   circumstances” related to PersonalWeb’s unreasonable conduct in this litigation. Octane Fitness,

                                  23   572 U.S. at 554.

                                  24                  b. Level 3’s Signature
                                  25          Amazon/Twitch argue that PersonalWeb was not candid with the Court because “for

                                  26   months” it “represented positions to the Court on behalf of its co-plaintiff Level 3 without Level 3’s

                                  27   consent.” Motion at 14 (citing ECF 366 at 1-2). PersonalWeb filed an errata stating that it had

                                  28   “erroneously” included Level 3’s signature on one document, but did not address the many other
                                                                                        29
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 30 of 35




                                   1   documents that allegedly were filed without Level 3’s consent. ECF 364. PersonalWeb does not

                                   2   dispute that it used Level 3’s signature without authorization on several documents in violation of

                                   3   Civil Local rule 5-1. PersonalWeb correctly notes, however, that Amazon stipulated that this issue

                                   4   was resolved between the parties. See ECF 369 at 3 (“This stipulation resolves the issues raised in

                                   5   Amazon’s second supplemental case management statement (Dkt. 366)”).

                                   6          Although the Court is troubled by PersonalWeb’s use of Level 3’s signature without

                                   7   authorization, Amazon/Twitch are not entitled to rely on this conduct to collect attorneys’ fees after

                                   8   stipulating that the issue was resolved.

                                   9                5. “Nuisance-Value” Settlements
                                  10          Amazon/Twitch further argue that this case is “exceptional” because of PersonalWeb’s

                                  11   litigation tactics; namely that years after dismissing the Texas Action, PersonalWeb “sued scores of

                                  12   disparate companies in a sprawling MDL over technology—like Amazon S3—that those defendants
Northern District of California
 United States District Court




                                  13   did not create or supply” in order to collect “nuisance-value settlements.”           Motion at 10.

                                  14   Amazon/Twitch cite to an email from PersonalWeb’s counsel Mr. Sandeep Seth, dated January 25,

                                  15   2018 – shortly after PersonalWeb filed its first round of cases against Amazon customers –

                                  16   describing PersonalWeb’s strategy as follows:

                                  17                  This effort needs to be nimble to take advantage of settlement
                                                      opportunities quickly while they exist and before Defendants start
                                  18                  consolidating their positions. We need to start a settlement chain
                                                      reaction before that happens.
                                  19
                                       ECF 611-6; Reply at 12. Amazon/Twitch also assert that PersonalWeb has “entered numerous cost-
                                  20
                                       of-litigation settlements concerning the asserted patents” and offered a four-figure settlement to one
                                  21
                                       of the Defendants in this case. Reply at 12-13.
                                  22
                                              PersonalWeb strongly objects to any assertion that it sought cost-of-defense or nuisance
                                  23
                                       settlements. Mr. Sherman, “the leader of [PersonalWeb’s] litigation team” testifies:
                                  24
                                                      At all times, pre and post filing, in consultation with Mr. Bermeister,
                                  25                  he and I adopted a strict policy of not under any circumstances ever
                                                      permitting PersonalWeb or any of its representatives to engage in
                                  26                  behavior that constituted pursuing “cost of defense” or “nuisance-
                                                      style” settlements. Both prefiling and shortly after filing I reached
                                  27                  out to an economic consulting firm that had familiarity with the True
                                                      Name patents through their economic consulting efforts in other True
                                  28                  Name patent litigation (Berkeley Research Group), and as a result of
                                                                                         30
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 31 of 35



                                                      communications with them and others I became comfortable with any
                                   1                  potential, hypothetical settlement number needing to replicate what
                                                      would otherwise have been an arms-length licensing fee.
                                   2
                                       Sherman Decl. ¶ 10, ECF 608-16. Mr. Sherman further testifies that PersonalWeb rejected some
                                   3
                                       “nuisance-value” settlement offers made by customer Defendants. Id. ¶¶ 11-12.
                                   4
                                              The court agrees with PersonalWeb that the record does not support a finding that
                                   5
                                       PersonalWeb brought these lawsuits to collect “nuisance-value” settlements. Amazon/Twitch cite
                                   6
                                       to PersonalWeb’s “history of settling with multiple parties for relatively small amounts,” but not to
                                   7
                                       any actual small settlements in this case.       See Reply at 13.      Amazon/Twitch suggest that
                                   8
                                       “PersonalWeb’s lack of success in securing cost of litigation settlements may have been precisely
                                   9
                                       because Amazon intervened in this case and secured a stay of the customer suits, leaving those
                                  10
                                       defendants with no incentive to settle.” Id. at 12-13. Maybe so – but Amazon did intervene. Mere
                                  11
                                       speculation as to what PersonalWeb might have done absent Amazon’s involvement cannot support
                                  12
Northern District of California




                                       a finding of an exceptional case – especially when that speculation is contradicted by sworn
 United States District Court




                                  13
                                       testimony. And Mr. Seth’s email is not as ominous as Amazon/Twitch make it sound. Mr. Seth
                                  14
                                       describes a strategy for quick settlements, not “nuisance-value” ones.
                                  15
                                              The cases Amazon/Twitch cite are distinguishable. The plaintiff in ThermoLife Int’l, LLC v.
                                  16
                                       Myogenix Corp. “settled early with many of the defendants in [that] lawsuit for seemingly small
                                  17
                                       dollar amounts.” No. 13CV651 JLS (MDD), 2017 WL 1235766, at *7 (S.D. Cal. Apr. 4, 2017).
                                  18
                                       Here, Amazon/Twitch do not present evidence of early settlements for small dollar amount with
                                  19
                                       defendants in this case. And in AdjustaCam, LLC v. Newegg, Inc., plaintiff “asserted nuisance-
                                  20
                                       value damages against many defendants, settled with them for widely varied royalty rates.” 861
                                  21
                                       F.3d 1353, 1361 (Fed. Cir. 2017). Amazon’s sole evidence on this issue is that PersonalWeb offered
                                  22
                                       to settle with one small company for a percentage of its gross revenues, which added up to a four-
                                  23
                                       figure dollar amount. Reply at 12-13 (citing ECF 611-9). But one offer based on a fairly reasonable
                                  24
                                       royalty rate is not litigation misconduct.
                                  25
                                              In sum, the Court finds that Amazon/Twitch failed to establish PersonalWeb engaged in
                                  26
                                       litigation tactics aimed at “nuisance-value” or “cost-of-litigation” settlements.
                                  27

                                  28
                                                                                         31
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 32 of 35



                                              C.    Amazon’s Conduct
                                   1
                                              PersonalWeb argues that Amazon/Twitch bring this Motion with “unclean hands.” Opp’n
                                   2
                                       at 23-24.      The Court has carefully considered PersonalWeb’s arguments regarding
                                   3
                                       Amazon/Twitch’s conduct and finds them unpersuasive. While Amazon/Twitch at times failed to
                                   4
                                       provide the full context of the certain cited portions of the record – e.g., PersonalWeb’s
                                   5
                                       representation to the MDL panel (Motion at 3) and the colloquy between the Court and PersonalWeb
                                   6
                                       as to whether the patents-in-suit covered the entire Internet (Motion at 10) – none raise to the level
                                   7
                                       of “falsehood” PersonalWeb suggests. PersonalWeb’s “unclean hands” theory is unfounded.
                                   8
                                              Next, PersonalWeb contends that if Amazon/Twitch believed PersonalWeb “had no viable
                                   9
                                       claim from the beginning,” it should not have waited until after the Claim Construction Order to
                                  10
                                       raise the “exceptional case” issue. Opp’n at 24 (citing Motion at 8; Stone Basket Innovations, LLC
                                  11
                                       v. Cook Med. LLC, 892 F.3d 1175, 1181 (Fed. Cir. 2018) (explaining that a “party cannot simply
                                  12
Northern District of California




                                       hide under a rock, quietly documenting all the ways it’s been wronged, so that it can march out its
 United States District Court




                                  13
                                       ‘parade of horribles’ after all is said and done.”)).        There is no merit to this argument.
                                  14
                                       Amazon/Twitch’s Motion presents many arguments as to why this case is exceptional. Some, like
                                  15
                                       Preclusion and Kessler issues, are longstanding and PersonalWeb was clearly on notice of them at
                                  16
                                       least since Amazon’s motion for preliminary injunction in February 2018.        DJ Action, ECF 15.
                                  17
                                       And several of Amazon/Twitch’s other arguments are based on PersonalWeb’s conduct after claim
                                  18
                                       construction (e.g., the misapplication of the Court’s Claim Construction Order and PersonalWeb’s
                                  19
                                       shifting positions as to the customer cases). Amazon/Twitch did, in fact, threaten Rule 11 sanctions
                                  20
                                       as to some of this conduct. Moreover, the Court personally and clearly recalls the interactions
                                  21
                                       between counsel at the earliest status conferences where Amazon’s counsel made clear that he
                                  22
                                       believed PersonalWeb’s case was frivolous. PersonalWeb cannot plausibly argue that it was
                                  23
                                       blindsided by this Motion.
                                  24
                                              D.    Conclusion
                                  25
                                              The Court finds that Amazon and Twitch have shown by preponderance of the evidence that
                                  26
                                       under the “totality of circumstances” analysis prescribed by Octane Fitness, this case is exceptional
                                  27
                                       such that an award of attorney fees is justified. 572 U.S. at 554. Taken separately, the fragments
                                  28
                                                                                        32
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 33 of 35




                                   1   of the story might not make PersonalWeb’s conduct look exceptional. The whole tale, however,

                                   2   leads to a different conclusion – that this case both lacked “substantive strength” and was litigated

                                   3   in an “unreasonable manner.” Id. The Court “has lived with the case and the lawyers for an

                                   4   extended period” and has observed first-hand how PersonalWeb repeatedly flip flopped its positions

                                   5   to suit the argument of the day. Eon-Net LP, 653 F.3d at 1324.

                                   6          This case is exceptional because (1) PersonalWeb’s infringement claims related to Amazon

                                   7   S3 were objectively baseless and not reasonable when brought because they were barred due to a

                                   8   final judgment entered in the Texas Action; (2) PersonalWeb frequently changed its infringement

                                   9   positions to overcome the hurdle of the day; (3) PersonalWeb unnecessarily prolonged this litigation

                                  10   after claim construction foreclosed its infringement theories; (4) PersonalWeb’s conduct and

                                  11   positions regarding the customer cases were unreasonable; and (5) PersonalWeb submitted

                                  12   declarations that it should have known were not accurate.
Northern District of California
 United States District Court




                                  13   IV.    AMOUNT OF FEES
                                  14          In their Motion, Amazon/Twitch requested an award for their full fees and submitted a

                                  15   declaration in support of the requested amount. Motion at 14-15; Gregorian Decl. ¶¶ 2-22, ECF

                                  16   592-1; ECF 592-7. PersonalWeb does not challenge the reasonableness of the requested fees in its

                                  17   opposition, but argues that scope of the fees should be decided after the Court makes its

                                  18   exceptionality determination. Opp’n at 25. Amazon/Twitch reply that PersonalWeb has waived

                                  19   any objections to the reasonableness of the requested fees by failing to address it in its opposition

                                  20   but acknowledge that the Court has discretion to consider fee entitlement separately. Reply at 14.

                                  21          The Court agrees with Amazon/Twitch that the correct course of conduct for PersonalWeb

                                  22   would have been to present its arguments regarding the reasonableness of Amazon/Twitch’s fees in

                                  23   its opposition to this Motion. But the Court, in its discretion, allows PersonalWeb to file a

                                  24   supplemental brief and will decide the reasonableness of the requested fees separately.

                                  25    V.    THE REMAINING CUSTOMER CASES
                                  26          As noted above, after summary judgment proceedings concluded, the Court inquired about

                                  27   the parties’ position on whether the Summary Judgment Order should be entered as to all remaining

                                  28   customer cases. ECF 580. The parties filed their joint statement on February 17, 2020. In that
                                                                                        33
                                         Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 34 of 35




                                   1   Statement, PersonalWeb acknowledged that there were findings of non-infringement for each of the

                                   2   four customer categories and therefore judgments of non-infringement should be entered in all the

                                   3   remaining customer cases. Statement at 3. PersonalWeb identified the following findings as

                                   4   applicable to all customer cases:

                                   5                  (1) Twitch’s non-infringement of the ‘544 patent (Section III.C. of the
                                                      [Summary Judgment] Order (p. 12)), and (2) permitting or allowing
                                   6                  content to be provided or accessed and determining whether a copy
                                                      of the data file is present using the name, which turn solely on the
                                   7                  undisputed operation of computers complying with the HTTP 1.1
                                                      specification (Sections III.E.1-2 of the [Summary Judgment] Order
                                   8                  (pp. 14-21)).
                                   9   Id.

                                  10          PersonalWeb argued, however, that other findings in the Summary Judgment Order “that do

                                  11   not turn solely on the undisputed operation of computers complying with the HTTP 1.1

                                  12   specification” are not applicable to the customer cases other than Twitch. For the reasons discussed
Northern District of California
 United States District Court




                                  13   in section III.B.3. of this Order, the Court rejects PersonalWeb’s arguments as to why some aspects

                                  14   of the Court’s Summary Judgment Order do not apply to the all customer cases.

                                  15          Accordingly, the Court sua sponte lifts the stay on all customer cases in this MDL. The

                                  16   Summary Judgment Order and final Judgment will be entered in all customer cases.

                                  17   VI.    ORDER
                                  18          For the foregoing reasons,

                                  19          •   Amazon and Twitch’s Motion for Attorney Fees and Costs at ECF 593 is GRANTED.

                                  20          •   The Court will determine the reasonableness of the requested fees separately.

                                  21              PersonalWeb may file a supplemental brief, not to exceed ten pages, to address the

                                  22              reasonableness of the fees set forth in Amazon/Twitch’s Motion no later than two

                                  23              weeks from this Order. Amazon/Twitch may file a 6-page reply within one week of

                                  24              PersonalWeb’s submission.

                                  25          •   The stay on all customer cases in this MDL is LIFTED.

                                  26

                                  27          IT IS SO ORDERED.

                                  28
                                                                                        34
                                        Case 5:18-cv-00767-BLF Document 209 Filed 10/06/20 Page 35 of 35




                                   1   Dated: October 6, 2020

                                   2                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            35
